SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 23, 2013 Blonder Tongue Laboratories, Inc. (Exact Name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-14120 (Commission File Number) 52-1611421 (I.R.S. Employer Identification No.) One Jake Brown Road, Old Bridge, New Jersey08857 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (732) 679-4000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The 2013 Annual Meeting of Stockholders (“2013 Annual Meeting”) of Blonder Tongue Laboratories, Inc. (the “Company”) was held on May 23, 2013.On March 28, 2013, the record date for the Annual Meeting, 6,215,706 shares of the Company’s common stock were outstanding and entitled to one vote per share upon all matters submitted at the 2013 Annual Meeting.The matters voted on at the 2013 Annual Meeting and the voting results for each matter are set forth below. (i)The following individuals were elected to serve as directors of the Company for three-year terms to expire at the 2016 annual meeting of stockholders. DIRECTORS FOR WITHHELD BROKER NON-VOTE Charles E. Dietz James F. Williams (ii)Stockholders passed an advisory resolution to approve the Company’s executive compensation as follows: FOR AGAINST ABSTAIN BROKER NON-VOTE (iii)Stockholders voted, on an advisory basis, on the preferred frequency of holding future advisory votes on executive compensation as follows: THREE YEARS TWO YEARS ONE YEAR ABSTAIN BROKER NON-VOTE Based on these results, and consistent with the recommendation of the Company’s Board of Directors, the Board of Directors has determined that the Company will hold an advisory vote on executive compensation every three years until the next advisory vote on the frequency of future advisory votes on executive compensation. (iv) The stockholders approved a proposal to ratify the appointment of Marcum LLP, certified public accountants, as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013. FOR AGAINST ABSTAIN 2 Item 9.01.Financial Statements and Exhibits (a) Not applicable (b) Not applicable (c) Not applicable (d) Not applicable 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLONDER TONGUE LABORATORIES, INC. By:/s/ Eric Skolnik Eric Skolnik Senior Vice President and Chief Financial Officer Date: May 29, 2013 4
